DETAILED ACTION

Primary Examiner acknowledges Claims 1-20 are pending in this application as originally filed on June 20, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 10-15 are rejected under 35 U.S.C. 102((a)(1)/(a)(2)) as anticipated by Dryden et al. (4,838,258) or, in the alternative, under 35 U.S.C. 103 as obvious over Dryden et al. (4,838,258) in view of Biederman (2005/0257791). 
As to Claim 1, Dryden discloses a fitting (Figure 1) comprising a tube (23, “the adaptor 23 at the gas machine end of the hose assembly” Column 2, Lines 40-45) having a proximal end inlet (via 18, “gas machine end of the hose assembly” - “the adaptor 23 at the gas machine end of the hose assembly” Column 2, Lines 40-45; also see: “the anesthetic gas machine 18” Column 2, Lines 20-25) and a distal end outlet (via 17, “the small sampling tube 21 inside the hose 17. This tube extends throughout the length of the hose 17 and through the wye adaptor 13 and elbow 12 to the sampling entrance end 22 of the tube, which is beyond the end of the adaptor and inside the mask adaptor elbow 12.” Column 2, Lines 35-45), the tube (23) having an angled port (24, “It communicates with the luer-lock port 24 to which the external monitoring line 26 is connected by luer-lock nut 25 for conducting the gas sample from the tube 21 to the gas monitor 19 where line 26 is connected by nut 30. …. there is a leak-proof communication through tube 21 from the sampling end 22 to port 24 whose interior 23B communicates with the hole 23A adjacent the machine end of tube 21.” Column 2, Lines 45-55) in fluid communication with and disposed adjacent to the proximal end inlet (via 18) or the distal end outlet (via 17). 
Regarding the term “capnography fitting”, Primary Examiner notes this limitation is not positively recited and thus appears to be intended use as the body of the claims does not necessitate or require the use of an explicit “capnography” system.  
Hence, it should be noted that Dryden explicitly teaches the use of a gas sampling device (19).  Explicitly, Dryden states “A gas sampling monitor 19 is shown mounted on top of the gas machine. The gas machine can be any of a variety well know and widely used. Similarly, the monitor can be any conventional monitor suitable for gas sampling.” (Column 2, Lines 25-30); wherein “A gas sample tube inside the hose has a sample entrance end projecting from the patient end adaptor a specified amount, extends through the entire length of the hose to the sampling port where it can communicate with a luer-lock connector and external sampling line to a gas sample monitor or, in another embodiment, the tube itself extends to the monitor.” (Abstract).  Dryden discloses the historical importance of “Taking gas samples from breathing circuits in anesthesia is a well known practice. It is desirable that the sample be taken at the patient. The sampling tube is one of several tubes associated with treatment of a patient. Being small and relatively fragile, the sampling tube is susceptible to damage by pinching or breakage. This is very detrimental when gas samples are relied upon for visual recognition and manual control, or for automatic control of administration of gases or other fluids.” (Column 1, Lines 10-20).  Thus, it is unequivocally clear the device of Dryden can be used or connected to a well known and widely used generic gas sampling monitors, upon which capnography systems are specific to only monitoring carbon dioxide, in order to control the administration of gases or other fluids in the respiratory treatment therapy of a patient. 
Yet, should Applicant respectfully disagree with Primary Examiner’s claim interpretation that Dryden is fully capable of receiving a specific capnography system in correlation with the generic acceptance of gas sampling devices, Primary Examiner presents Biederman which explicitly discloses a patient interface (best seen Figure 1) upon which a capnograph (20) is attached.  Explicitly,  Biederman teaches the “with capnography monitor 20 to aid in quantitative reading of carbon dioxide through means of infrared spectrometry. Capnograph monitors 20 are well known in the art and are commercially available.”, wherein “The capnograph monitor 20 provides for a continuous quantitative measurement of carbon dioxide generally displaying a rhythmical rise and fall in a normal breathing patient where the carbon dioxide level may be measured and displayed.” (Para 0027).  Biederman teaches the benefit of utilizing a capnography system is that it “allows a healthcare provider to monitor the respiratory rate of the patient during the procedure.” (Para 0003).
Therefore, it would have been obvious to one having ordinary skill in the art to modify the gas sampling monitor of Dryden to be a capnography monitor as taught by Biederman in order to permit the monitoring of the patient’s respiratory rate with respect to the rise and fall of carbon dioxide. 
As to Claim 2, Dryden discloses the angled port (24)  has a diameter smaller than a diameter of the proximal end inlet (via 18) and the distal end outlet (via 17) of the tube (23).  Applicant is reminded, pursuant to MPEP§ 2125,  “Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972).”
As to Claim 3, Dryden discloses the angled port (24) is disposed at an acute angle (less than 90%) relative to a surface of the proximal end inlet (via 18) of the tube (23). Applicant is reminded, pursuant to MPEP§ 2125,  “Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972).”
As to Claim 4, Dryden discloses the angled port (24) has an inner surface (23B, best seen Figure 2, “The tube 21, although relatively free inside the corrugated hose 17, is pushed into and attached securely by solvent bond in the tapered hole 23A (FIG. 3) in adaptor 23 so that there is a leak-proof communication through tube 21 from the sampling end 22 to port 24 whose interior 23B communicates with the hole 23A adjacent the machine end of tube 21.” Column 2, Lines 50-60) and the tube (23)  has an inner surface (via 23A of 23, best seen Figure 2, , “The tube 21, although relatively free inside the corrugated hose 17, is pushed into and attached securely by solvent bond in the tapered hole 23A (FIG. 3) in adaptor 23 so that there is a leak-proof communication through tube 21 from the sampling end 22 to port 24 whose interior 23B communicates with the hole 23A adjacent the machine end of tube 21.” Column 2, Lines 50-60) configured to receive a sampling tube (21, “The present invention is applicable to either type and includes the gas sampling feature which, in the embodiment of FIG. 1, includes the small sampling tube 21 inside the hose 17. This tube extends throughout the length of the hose 17 and through the wye adaptor 13 and elbow 12 to the sampling entrance end 22 of the tube, which is beyond the end of the adaptor and inside the mask adaptor elbow 12. Thus, it provides access to a gas sample precisely where it it desired.” Column 2, Lines 35-45). Applicant is reminded, pursuant to MPEP§ 2125,  “Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972).”
As to Claim 5, Dryden discloses the sampling tube (21) is flexible (“Tube 21 and tube 31 are made of clear polyvinylchloride thick wall and two inches longer than the hose, and arranged in a spiral or serpentine arrangement as shown, so the tube merely unwinds and or straightens to accommodate stretching of hose 17, without tensile loading the tube at either the patient end attachment clip or machine end attachment to the adaptor. The tube is made an additional inch longer where used with the 60 inch hose.” Column 3, Lines 50-60) and extends (“The present invention is applicable to either type and includes the gas sampling feature which, in the embodiment of FIG. 1, includes the small sampling tube 21 inside the hose 17. This tube extends throughout the length of the hose 17 and through the wye adaptor 13 and elbow 12 to the sampling entrance end 22 of the tube, which is beyond the end of the adaptor and inside the mask adaptor elbow 12. Thus, it provides access to a gas sample precisely where it it desired.” Column 2, Lines 35-45). out from the distal end outlet (via 17) of the tube (23).
As to Claim 6, Dryden discloses the inner surface (23B) of the angled port (24) has threading disposed thereon (“It communicates with the luer-lock port 24 to which the external monitoring line 26 is connected by luer-lock nut 25 for conducting the gas sample from the tube 21 to the gas monitor 19 where line 26 is connected by nut 30. …. there is a leak-proof communication through tube 21 from the sampling end 22 to port 24 whose interior 23B communicates with the hole 23A adjacent the machine end of tube 21.” Column 2, Lines 45-55). By convention, luer-locks include a threaded connection - e.g. Luer lock fittings are securely joined by means of a tabbed hub on the female fitting which screws into threads in a sleeve on the male fitting.
As to Claim 10, Dryden discloses the distal end outlet (via 18) is configured to couple with an inlet (12) of an inhalation mask (11).
As to Claim 11, Dryden discloses an inner surface (23B) of the angled port (24) is configured to slidably receive at least a portion of a sampling tube (21), which is configured to extend from the distal end outlet (via 17) into the inlet (12) of the inhalation mask (11).
As to Claim 12, Dryden discloses the angled port (24) is configured to couple with a luer fitting and an internally threaded cap (25). (“It communicates with the luer-lock port 24 to which the external monitoring line 26 is connected by luer-lock nut 25 for conducting the gas sample from the tube 21 to the gas monitor 19 where line 26 is connected by nut 30. …. there is a leak-proof communication through tube 21 from the sampling end 22 to port 24 whose interior 23B communicates with the hole 23A adjacent the machine end of tube 21.” Column 2, Lines 45-55). By convention, luer-locks include a threaded connection - e.g. Luer lock fittings are securely joined by means of a tabbed hub on the female fitting which screws into threads in a sleeve on the male fitting.
As to Claim 13, please see the rejection of Claim 1.  The difference between Claim 1 and 13 is feature by which “the distal end outlet configured to engage an inlet of a nasal mask.”  Dryden discloses the distal end outlet (via 17) is configured to engage an inlet (12) of the nasal mask (11).
As to Claim 14, please see the rejection of Claim 2.  Dryden discloses the angled port (24)  has a diameter smaller than a diameter of the proximal end inlet (via 18) and the distal end outlet (via 17) of the tube (23).  Applicant is reminded, pursuant to MPEP§ 2125,  “Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972).”
As to Claim 15, please see the rejection of Claim 11. Dryden discloses an inner surface (23B) of the angled port (24) is configured to slidably receive at least a portion of a sampling tube (21), which is configured to extend from the distal end outlet (via 17) into the inlet (12) of the inhalation mask (11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Dryden et al. (4,838,258) in view of Biederman (2005/0257791).
As to Claim 16, Dryden discloses at least a portion of the sampling tube (21) extends into the inlet (12) of the nasal mask (11).  Yet, does not expressly disclose the extension of the sampling tube into the nasal chamber of the nasal mask. 
Biederman teaches the construction of a sampling tube (via the passageway of 32/36/34/26) into the nasal chamber (14) of the nasal mask (12).  Biederman teaches the “with capnography monitor 20 to aid in quantitative reading of carbon dioxide through means of infrared spectrometry. Capnograph monitors 20 are well known in the art and are commercially available.”, wherein “The capnograph monitor 20 provides for a continuous quantitative measurement of carbon dioxide generally displaying a rhythmical rise and fall in a normal breathing patient where the carbon dioxide level may be measured and displayed.” (Para 0027).  Biederman teaches the benefit of utilizing a capnography system is that it “allows a healthcare provider to monitor the respiratory rate of the patient during the procedure.” (Para 0003).
Therefore, it would have been obvious to one having ordinary skill in the art to modify the gas sampling monitor of Dryden to be a capnography monitor as taught by Biederman in order to permit the monitoring of the patient’s respiratory rate with respect to the rise and fall of carbon dioxide. 

Claims 7-9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dryden et al. (4,838,258) in view of Sladek (6,014,972).
As to Claim 7, Dryden discloses a proximal end inlet (via 18) of the tube (23); yet, does not expressly disclose the “proximal end inlet of the tube is configured to receive an inhalation gas.” 
Sladek teaches a patient interface (7) connected to a tube (30) having a proximal end inlet (via 1B and 27) configured to receive inhalation gas.  Sladek teaches the configuration of the tube (30) allows for admixing wherein “allowing the aerosol drug to be introduced into the ventilator circuit.” (Column 3, Lines 25-30), such that “the medication particles are more likely to be carried dry into the target areas of the lungs instead absorbing moisture, gaining weight, and impinging on inner walls of inspiratory path/tubing or upper bronchi. When the aerosol treatment has been completed, the tapered elastomeric adapter is withdrawn from the valved T connector, causing the valve to close automatically, to thereby maintain a closed ventilator circuit.” (Column 3, Lines 45-55). 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the proximal end inlet to include a mixture of ventilator gas with aerosol drug in order to direct the medication particles into the targeted areas of the lungs. 
	As to Claim 8, the modified Dryden, specifically Sladek teaches proximal end inlet  (via 1B and 27) is configured to engage a first end of a mixed gas fitting (defined by the region upon which 1B and 27 are combined and entering the patient interface 7). 
	As to Claim 9, the modified Dryden, specifically Sladek teaches a second end of the mixed gas fitting (3, via 1B) is configured to engage with a gas delivery hose (32, best seen Figure 4).
	As to Claim 17, please see the rejection of Claim 8. The modified Dryden, specifically Sladek teaches proximal end inlet  (via 1B and 27) is configured to engage a first end of a mixed gas fitting (defined by the region upon which 1B and 27 are combined and entering the patient interface 7). 

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dryden et al. (4,838,258) in view of Wondka (2005/0005936).
As to Claim 18, please see the rejection of Claim 1.  The difference between Claim 1 and Claim 18 is the addition of a kit, wherein the kit includes instructions for assembling the kit for capnography monitoring.
Wondka teaches a medical device having a kit including instructions for the medical device (Para 0074) as well as the components and accessories to retain operation of the device (“spare battery 602 and wall charger 640, cleaning supplies 645” Para 0074).  Additionally, it should be noted Wondka’s medical device (best seen Figure 13) includes “Shown on the suction side is a vacuum source inlet connector 611, a vacuum reservoir or vacuum generation pump 612, a vacuum level regulation valve 613, an on-off control valve 614, vacuum pressure pilot pressure valve 615, a check valve 617, pressure sensor 618 and CO.sub.2 sensor 619.” (Para 0073) for the purpose of addressing both the positive pressure gas delivery and negative pressure gas removal through the medical device. 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the capnography monitoring device of Dryden to include the use of a kit including instructions, components, and accessories, as taught by Wondka, in order to retain the operation of the device. 
As to Claim 19, the modified Dryden, specifically Dryden discloses the sampling tube (21) is flexible (“Tube 21 and tube 31 are made of clear polyvinylchloride thick wall and two inches longer than the hose, and arranged in a spiral or serpentine arrangement as shown, so the tube merely unwinds and or straightens to accommodate stretching of hose 17, without tensile loading the tube at either the patient end attachment clip or machine end attachment to the adaptor. The tube is made an additional inch longer where used with the 60 inch hose.” Column 3, Lines 50-60) and extends (“The present invention is applicable to either type and includes the gas sampling feature which, in the embodiment of FIG. 1, includes the small sampling tube 21 inside the hose 17. This tube extends throughout the length of the hose 17 and through the wye adaptor 13 and elbow 12 to the sampling entrance end 22 of the tube, which is beyond the end of the adaptor and inside the mask adaptor elbow 12. Thus, it provides access to a gas sample precisely where it it desired.” Column 2, Lines 35-45). out from the distal end outlet (via 17) of the tube (23).
As to Claim 20, modified Dryden, specifically Wondka, teaches a medical device (best seen Figure 13) includes “Shown on the suction side is a vacuum source inlet connector 611, a vacuum reservoir or vacuum generation pump 612, a vacuum level regulation valve 613, an on-off control valve 614, vacuum pressure pilot pressure valve 615, a check valve 617, pressure sensor 618 and CO.sub.2 sensor 619.” (Para 0073) for the purpose of addressing both the positive pressure gas delivery and negative pressure gas removal through the medical device. It should be noted the vacuum source (vacuum reservoir or vacuum generation pump 612) is connected via vacuum hose tubing as seen in Figure 13 to both the “suction side is a vacuum source inlet connector 611” and “CO.sub.2 sensor 619”, wherein the “CO.sub.2 sensor 619” extends to the patient interface through the “TTSV catheter connector 610”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392. The examiner can normally be reached M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785